 Case 2:19-cv-01299-JDC-KK Document 1 Filed 10/04/19 Page 1 of 5 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

CHRISTOPHER K. PEDERSEN                        :        CIVIL ACTION NO. ____________

VERSUS                                         :        JUDGE________________________

STATE FARM FIRE & CASUALTY                     :        MAGISTRATE JUDGE ___________
INSURANCE COMPANY

                                     NOTICE OF REMOVAL

TO:    Honorable Judges of
       The United States District Court
       Western District of Louisiana

       Defendants State Farm Fire & Casualty Company (“State Farm”) files this Notice of

Removal pursuant to 28 U.S.C. § 1446.

                                                   1.

       State Farm is defendant in an action filed in the 14th Judicial District Court for Calcasieu

Parish, Louisiana, which is styled Christopher K. Pedersen v. State Farm Fire and Casualty

Company, Case No. 2019-4208 “F”.

                                                   2.

       The Court has jurisdiction over this civil action pursuant to 28 U.S.C. § 1332. Federal

diversity jurisdiction exists over this case because the amount in controversy exceeds $75,000.00

and the citizenship of all proper parties is diverse.

                                                   3.

       Pursuant to 28 U.S.C. § 1446 (a), a complete copy of the state court file, consisting of the

Summons and the Petition, is attached as Exhibit A.
 Case 2:19-cv-01299-JDC-KK Document 1 Filed 10/04/19 Page 2 of 5 PageID #: 2



                                                  4.

          Pursuant to 28 U.S.C. § 1446 (b), a copy of this Notice of Removal is being served on the

Plaintiff and filed with the 14th Judicial District Court for Calcasieu Parish, Louisiana.

                                          Timely Removal

                                                  5.

          28 U.S.C. § 1446 (b) requires the notice of removal of a civil action to be filed within

thirty days after receipt of the initial pleading setting forth the claim for relief, by service or

otherwise.

                                                  6.

          State Farm received a courtesy copy of the Petition for Damages on September 5, 2019.

On September 17, 2019, service of process was effected on State Farm through the Louisiana

Secretary of State.

                                                  7.

          Accordingly, this notice of removal is timely filed within 30 days of formal service of the

plaintiff’s Petition.

                                                  8.

          Defendants hereby reserve any and all rights to assert defenses to plaintiff’s Petition,

including but not limited to, insufficiency of service of process, lack of personal jurisdiction,

improper venue, lake of procedural capacity, improper cumulation of actions, no right of action,

lack of standing, prescription, preemption, res judicata, collateral estoppel and no cause of

action.
 Case 2:19-cv-01299-JDC-KK Document 1 Filed 10/04/19 Page 3 of 5 PageID #: 3



                                                  9.

          Accordingly, this notice of removal is timely filed within 30 days of formal service of the

plaintiff’s Petition. Murphy Bros., Inc. v. Michetti Pipe Stringing Co., Inc., 526 U.S. 344,

(1999).

                                    Diversity Jurisdiction Exists

                                                  10.

          This Court has diversity jurisdiction over this civil action pursuant to 28 U.S.C. § 1332.

The amount in controversy exceeds the sum or value of $75,000.00, exclusive of interests and

costs. Further, the parties to this civil action are completely diverse. Pursuant to 28 U.S.C. §

1441 (a), this action is removable because the district courts of the United States have original

jurisdiction.

                                                  11.

          Upon information and belief, Christopher K. Pedersen is a citizen/domiciliary of

Louisiana.

                                                  12.

          State Farm is a Wilmington corporation with its principal place of business in

Wilmington, Delaware.

                                                  13.

                   Reservation of Rights and Defenses; Demand for Jury Trial

                                                  14.

          Defendant reserves the right to supplement or amend this Notice of Removal.
 Case 2:19-cv-01299-JDC-KK Document 1 Filed 10/04/19 Page 4 of 5 PageID #: 4



                                                 15.

       Defendant reserves all defenses, and the filing of this Notice of Removal is subject to,

and without waiver, of any and all defenses.

       WHEREFORE, Defendant respectfully requests that this case proceed before this Court

as an action properly removed.

                                               Respectfully submitted,

                                               STOCKWELL, SIEVERT, VICCELLIO,
                                               CLEMENTS & SHADDOCK, L.L.P.



                                               BY: /s Todd M. Ammons
                                                      TODD M. AMMONS
                                                      La. Bar Roll No. 21441
                                                      One Lakeside Plaza, 4th Floor
                                                      Chase Building
                                                      P.O. Box 2900
                                                      Lake Charles, LA 70602
                                                      (337) 436-9491
                                                      (337) 493-7210 (Fax)
 Case 2:19-cv-01299-JDC-KK Document 1 Filed 10/04/19 Page 5 of 5 PageID #: 5



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

CHRISTOPHER K. PEDERSEN                     :      CIVIL ACTION NO. ____________

VERSUS                                      :      JUDGE________________________

STATE FARM FIRE & CASUALTY                  :      MAGISTRATE JUDGE ___________
INSURANCE COMPANY

                    CERTIFICATE OF FILING NOTICE OF REMOVAL

       I HEREBY CERTIFY that I have mailed a notice of the filing of this Notice of Removal,

together with a copy of the Notice of Removal, to David P. Bruchhaus, Lake Charles, Louisiana,

70605, attorney for plaintiff.

       Lake Charles, Louisiana this 4th day of October, 2019.

                                            Respectfully submitted,

                                            STOCKWELL, SIEVERT, VICCELLIO,
                                            CLEMENTS & SHADDOCK, L.L.P.



                                            BY: /s Todd M. Ammons
                                                   TODD M. AMMONS
                                                   La. Bar Roll No.21441
                                                   One Lakeside Plaza, 4th Floor
                                                   Chase Building
                                                   P.O. Box 2900
                                                   Lake Charles, LA 70602
                                                   (337) 436-9491
                                                   (337) 493-7210 (Fax)
